DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are pending in the instant application.  

Priority
This application is a National Phase Application of International Application Serial No. PCT/CN2017/083134, filed May 5, 2017, which claims the priority to Chinese Patent Application No. 201610298107.8 filed May 6, 2016. 


Status of the Claims
Claims 1-10 are under examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/135108 (“the `108 publication”) to Guo et al. in view of See et al., ACS Applied Materials & Interfaces, (2014), 6(14), p10908-10916, and US 2011/0020693 (“the `693 publication”) to Koji Hoshiba.  

Applicant’s claim 1 is drawn to a method for preparing boron-doped porous carbon spheres, characterized by and comprising the following steps: 1) dissolving a carbohydrate carbon source with a boric acid in a desired proportion in water and mixing and stirring to obtain a transparent solution; 2) adding a silicon-based pore-forming agent to said transparent solution resulting from step 1) and stirring to obtain a precursor solution to boron-doped porous carbon spheres;  3) passing said precursor solution resulting from step 2) through an aerosol- assisted spray drying process to obtain solid-state precursor particles of boron-doped porous carbon spheres;  4) pyrolyzing said solid particles resulting from step 3) at a high-temperature in an inert atmosphere in order to obtain a mixture in which a pore template SiO2 is embedded in a boron-doped carbon sphere; and  5) removing the silicon-based pore-forming agent resulting from step 4) from the mixture, and drying to obtain boron-doped porous carbon spheres.
Applicant’s claim 10 is drawn to a boron-doped porous carbon sphere made by any one of said methods of claims 1- 9.

Determination of the scope and content of the prior art (MPEP §2141.01)

There is no particular limitation on the amount of the template used. The weight ratio of the template to the carbon source substance can be 3:7 to 7:3. The hydrothermal reaction can be carried out in an autoclave at 100°C-200°C for 12-24 hours, so as to obtain boron-doped microporous carbon spheres. For c) annealing: the product prepared in b) can be further carbonized in an inert gas stream, such as an Ar gas stream at 800°C-1000 °C for 5-10 hours. For d) removing the template: in the case of a silicon dioxide (SiO2) template, hydrofluoric acid or a sodium hydroxide solution can be used to remove the template, and the template can be stirred in an HF solution of 5%-20% by weight or in a sodium hydroxide solution of 2-4mol/L for 2-6 hours. The prepared product is separated by centrifugation, washed several times with water and ethanol, and then further dried in an oven. The specific preparation method is disclosed in Example 1 at pages 7-8.
   
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between Applicant’s claims 1, 10 and the `108 publication 


Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instantly claimed method for preparing boron-doped porous carbon spheres and the product prepared by the method would have been obvious over the method disclosed in `108 publication because the processes of first mixing a carbohydrate carbon source with boric acid and then adding a silicon-based poreformer, or first providing a silicon-based pore former and then adding a carbohydrate to mix with boric acid are both conventional choices that a person skilled in the art would have been able to easily make according to actual requirements. The different way of adding starting material is also taught and/or suggested by See et al., wherein a silicon-based pore-forming agent KIT-6 silica template was stirred into the solution of sucrose and H2SO4 aqueous solution, at pages 10909-10910.  In terms of obtaining a solid material by means of aerosol-assisted spray-drying in the hot air is also a conventional means, and is disclosed in the `693 publication, see [0054].  The `693 publication teaches the hot air temperature during the spray drying, is usually 80 to 250 °C, see [0054].   Adjusting and obtaining a suitable mass ratio of boric acid to carbohydrate, a heating rate of pyrolysis at a high temperature, a washing temperature when the silicon-based pore former is removed, and the suction filtration and drying temperatures are all routine optimization.  Therefore, the combined references would have rendered claims 1-3 and 5-10 obvious.

In terms of claim 4, wherein the heating temperature of said spray drying process is 300 °C ~ 600 °C, the `693 publication teaches the hot air temperature during the spray drying, is usually 80 to 250 °C.  However, adjusting an optimizing hot air temperature during spray drying process is also a routine optimization, and is not inventive. More particularly, where the general In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)".  In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the process in view of the teachings in the combined references, and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  

Conclusions
Claims 1-10 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731